Citation Nr: 0835642	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1988 to November 1988 and on active service from December 
1990 to April 1991.  The veteran served on active duty for 
training from July 8, 2000 to July 21, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issue of entitlement to service connection for a left 
foot disorder is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action on her part is required.


FINDING OF FACT

The evidence of record demonstrates that hemorrhoids are not 
related to active service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for hemorrhoids, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, an October 2001 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter advised the veteran that to establish entitlement to 
service connection, the evidence must show three things:  (1) 
an injury in military service, or a disease that began in or 
was made worse during military service, or an event in 
service causing injury or disease, (2) a current physical or 
mental disability, and (3) a relationship between the current 
disability and an injury, disease, or event in service.  The 
letter informed the veteran that she could submit medical 
records or medical opinions, her own statements or statements 
from other people describing her symptoms and that VA would 
obtain service medical records and attempt to obtain any 
private medical records of which she notified VA.  Although 
the letter did not notify the veteran of effective dates or 
the assignment of disability evaluations, there is no 
prejudice to the veteran because the preponderance of the 
evidence is against service connection for hemorrhoids.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
veteran was provided with a March 2006 letter notifying her 
of effective dates and the assignment of disability 
evaluations.  

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Although VA is required to provide a medical examination when 
such an examination is necessary to make a decision on a 
claim, none is required here.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed further below, the 
evidence of record does not indicate an association between 
the claimed disorder and active service.

The veteran's service medical records, private medical 
records, and VA examination report have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, a disability will be service-connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2007). 
 Active military, naval, or air service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2007). 
 ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any state.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 
C.F.R. § 3.6(c)(1) (2007).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2007).  INACDUTRA means, inter alia, duty other 
than full-time duty prescribed for Reserves or the National 
Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d) (2007).

Presumptive periods do not apply to ACDUTRA or INACDUTRA. 
 Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated in 
the line of duty while performing ACDUTRA or INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

An injury is not incurred "in the line of duty" if it was the 
result of the veteran's own willful misconduct or was a 
result of his or her abuse of alcohol.  38 C.F.R. § 3.1(m). 
 A service department finding that an injury occurred in the 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  Id.; see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993) 
(Coast Guard determination that veteran's eye disease was 
incurred in the line of duty binding on VA pursuant to 
regulation).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection for a claimed disorder, the 
following must be shown:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds that service connection for hemorrhoids has 
not been shown by the competent medical evidence of record.  
First, the hemorrhoids diagnosis made by the VA examiner in 
the October 2002 VA medical examination provides medical 
evidence of a current disability.  Second, the hemorrhoids 
diagnosis in the June 1988 service medical record provides 
medical evidence that the veteran had hemorrhoids during 
active military duty.  However, there is no medical evidence 
of a nexus between the inservice hemorrhoids and the current 
hemorrhoids.  Since the initial June 1988 hemorrhoids 
diagnosis, the medical evidence of record is negative for 
treatment of hemorrhoids.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Although the 
veteran claims that her current hemorrhoids were caused or 
aggravated by service, her statements are not competent 
evidence to establish a medical opinion of a nexus between 
inservice hemorrhoids and current hemorrhoids.  Espiritu, 2 
Vet. App. at 495 (holding that lay testimony is competent to 
establish pain or symptoms, but not to establish a medical 
opinion).  Accordingly, service connection for hemorrhoids is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as current hemorrhoids related 
to the veteran's military service has not been shown by the 
competent medical evidence of record, the preponderance of 
the evidence is against the veteran's claim and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hemorrhoids is denied.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board finds 
that remand is required to determine whether the left foot 
disorder was incurred during a period of active duty for 
training or inactive duty for training.

Generally, a disability will be service-connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2007). 
 Active military, naval, or air service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2007). 
 ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any state.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 
C.F.R. § 3.6(c)(1) (2007).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2007).  INACDUTRA means, inter alia, duty other 
than full-time duty prescribed for Reserves or the National 
Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d) (2007).

Presumptive periods do not apply to ACDUTRA or INACDUTRA. 
 Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated in 
the line of duty while performing ACDUTRA or INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

An injury is not incurred "in the line of duty" if it was the 
result of the veteran's own willful misconduct or was a 
result of his or her abuse of alcohol.  38 C.F.R. § 3.1(m). 
 A service department finding that an injury occurred in the 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  Id.; see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993) 
(Coast Guard determination that veteran's eye disease was 
incurred in the line of duty binding on VA pursuant to 
regulation).

The veteran claims that her left foot fracture occurred in 
June 2000 during a run to complete an Army Reserve Physical 
Fitness Test.  The service personnel records for the period 
of February 5, 2000 to February 3, 2001 fail to show any June 
2000 inactive duty training or active duty for training 
service.  These records only show active duty for training 
from July 8, 200 to July 21, 2000.  However, a July 2000 
service medical record stated that the veteran's left foot 
fracture was incurred in the line of duty, but it also stated 
that a formal line of duty investigation was required and did 
not indicate the outcome of such an investigation.  This 
information is required to make a service-connection 
determination and must be obtained.  The veteran's service 
personnel and service medical records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Accordingly, the RO must make efforts to confirm the 
veteran's Army Reserve service dates, to include all periods 
of ACDUTRA and INACDUTRA, and obtain any missing service 
personnel records from 2000 to the present.  

Accordingly, the case is remanded for the following action:

1.  The RO must confirm the veteran's Army 
Reserve service dates, to include periods 
of ACDUTRA and INACDUTRA, and obtain any 
missing service personnel records from the 
Army Reserve, National Personnel Records 
Center (NPRC), and any other appropriate 
agency for her Reserve service.  The RO 
must also contact the veteran and give her 
the opportunity to provide this 
information and any other information 
relevant to her claim.  All efforts to 
obtain these records should be fully 
documented, and the Army Reserve or NPRC 
must provide a negative response if 
records are not available.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and her representative.  After 
the veteran and her representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


